Citation Nr: 0412280	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  96-45 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a right knee injury, evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In May 1999, the Board remanded this case to 
the RO for additional action.  The case has been returned to 
the Board for further consideration.

The veteran presented testimony before two of the undersigned 
Veterans Law Judges at hearings at the RO in February 1999 
and April 2003.  Transcripts of the hearing testimony have 
been associated with the claims file. 


FINDINGS OF FACT

1.  A March 1996 rating decision denied an increased rating 
for the right knee.  A March 18, 1996, VA letter to the 
veteran advised him of the decision and his appellate rights.  

2.  A statement of the case addressing the issue of an 
increased rating for the right knee was issued in August 1996 
and a supplemental statement of the case was issued on March 
13, 1997.  

3.  A memorandum from the veteran's representative and 
additional evidence were received on May 20, 1997.  

4.  An appeal to the Board of Veterans' Appeals (VA Form 9) 
received in October 1996 did not indicate that it was for all 
issues in the statement of the case and no mention was made 
of the issue of an increased rating for the right knee.  

5.  A Board decision in August 1995 denied service connection 
for a bilateral foot disability and found that new and 
material evidence had not been received to reopen the claim 
for service connection for a back disability.

6.  The evidence received since the last final disallowance 
does not bear directly and substantially upon the specific 
matters under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for back and bilateral foot 
disabilities.


CONCLUSIONS OF LAW

1.  A timely substantive appeal has not been received with 
respect to the issue of entitlement to an increased rating 
for the right knee.  38 U.S.C.A. §§ 7105, 7108 (West 2002);  
38 C.F.R. § 20.203 (1998); 38 C.F.R. §§ 20.101(d), 20.200, 
20.202, 20.302(b), 20.1103 (2003); VAOPGCPREC 9-97, 9-99.

2.  The August 1995 Board decision denying service connection 
for a bilateral foot disability and finding that new and 
material evidence had not been received to reopen the claim 
for service connection for a back disability is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100 (2003).

3.  The evidence received since the August 1995 Board 
decision is not new and material, and the claims for service 
connection for a back disability and a bilateral foot 
disability are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right knee

The threshold question that must be resolved is whether the 
veteran has perfected an appeal of the issue of an increased 
disability rating for the right knee.  If the appeal has not 
been perfected, the Board does not have jurisdiction to 
consider the issue and must dismiss the appeal.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. § 20.202 (2003).

A substantive appeal must be received within 60 days of the 
date of mailing of the statement of the case or within one 
year of the date of notification of the initial review or 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.302(b)(1) (2003).

At time of the Board's May 1999 remand, if a claimant 
submitted additional evidence within 1 year of the date of 
mailing of notification of the determination being appealed, 
and that evidence required that the claimant be furnished a 
supplemental statement of the case, then the time to submit a 
substantive appeal ended not sooner than 60 days after such 
supplemental statement of the case had been mailed to the 
appellant, even if the 60-day period extended beyond the 
expiration of the 1-year appeal period.  VAOPGCPREC 9-97; 62 
Fed.Reg. 15,565 (Apr. 1, 1997).  In 2001, Rule 302 was 
amended to conform to the General Counsel opinion.  
66 Fed.Reg. 50,318 (Oct. 3, 2001); 38 C.F.R. § 20.302(b)(2) 
(2003).

At the time of the Board's May 1999 remand, regulations 
provided that a decision as to the adequacy of allegations of 
error of fact or law in a substantive appeal will be made by 
the Board.  When the Board raises the issue of adequacy of 
the substantive appeal, the appellant and representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on this question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.  38 C.F.R. § 20.203 (1998).

In August 1999, the VA Office of General Counsel published a 
precedent opinion which provided that the Board had authority 
in the first instance to address the issue of timeliness of 
the substantive appeal and to dismiss an appeal in the 
absence of a timely substantive appeal.  The opinion 
indicated that the claimant was to be afforded procedural 
protections of notice and an opportunity to be heard.  
VAOPGCPREC 9-99.

In 2001, regulations addressing the authority of the Board to 
address questions of its jurisdiction in the first instance 
were amended.  66 Fed.Reg. 53,339 (Oct. 22, 2001).  These new 
regulations provide that the Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case, including, but not limited to, determining 
whether a substantive appeal is adequate or timely, at any 
stage in a proceeding before it, regardless of whether the 
agency of original jurisdiction addressed such question.  
When the Board, on its own initiative, raises a question as 
to a potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2003).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2003).

An application for review shall not be entertained unless it 
is in conformity with the provisions of law relating to 
appeals to the Board.  38 U.S.C.A. § 7108 (West 2002).

At the time of the Board's May 1999 remand, regulations were 
in effect that provided procedures to follow where the issue 
of the adequacy of allegations of error of fact or law in a 
substantive appeal were raised by the Board.  38 C.F.R. 
§ 20.203 (1998).  This regulation did not address the issue 
of timeliness of the substantive appeal with regard to the 
claim and appeal for entitlement to an increased rating for 
the right knee disability which was raised by the Board in 
the May 1999 remand.  VAOPGCPREC 9-99 was promulgated in 
August 1999 and in October 2001 new regulations were 
promulgated that govern the authority of the Board to address 
questions of its jurisdiction in the first instance.  These 
newly promulgated procedures became effective subsequent to 
the remand which raised the issue of timeliness of the 
substantive appeal.  Since the issue of whether the veteran 
submitted a timely substantive appeal involves the 
jurisdiction of the Board to address the appeal in the first 
instance and procedures have been established to specifically 
address this issue, the Board is obligated to follow the 
procedures outlined in the revised regulation.  VAOPGCPREC 9-
99; 66 Fed. Reg. 53,339 (Oct. 22, 2001); 38 C.F.R. 
§ 20.101(d) (2003).  

In the May 1999 remand, the Board indicated that the issue of 
whether a timely substantive appeal had been received on the 
issue of an increased rating for the right knee disability 
was being raised.  The remand advised the RO to notify the 
veteran and the representative of the right to submit further 
evidence, argument, and comment with the regard to the 
question of timeliness of the substantive appeal.  The RO was 
also instructed to provide a supplemental statement of the 
case on the issue and to advise the veteran of his right to 
request a hearing.  A supplemental statement of the case was 
issued in September 1999.  However, the record does not show 
that the veteran was separately advised of his right to 
submit further evidence, argument, and comment, and to 
request a hearing.  In a February 9, 2004, letter from the 
Board, the veteran was again advised that the issue of 
timeliness of the substantive on the issue of an increased 
disability for the residuals of a right knee injury was being 
raised.  The letter also advised the veteran that he could 
submit additional relevant evidence or argument relevant to 
this issue, and to request a hearing before the Board.  
Accordingly, the veteran was advised that the Board was 
raising the issue of timeliness of the substantive appeal, 
was given an opportunity to present evidence or argument on 
the issue, and to have a hearing.  The record does not show 
that a response was received from the veteran within 60 days 
of the notification letter.  38 C.F.R. § 20.101(d) (2003).

A March 1996 rating decision denied an increased rating for 
the veteran's service connected right knee disability.  The 
veteran was advised of this decision and his appellate rights 
in a March 18, 1996, VA letter.  The veteran submitted a 
timely notice of disagreement and a statement of the case was 
sent to him on August 28, 1996.  The veteran then had one 
year from the March 18, 1996, notification letter in which to 
submit a substantive appeal.  An appeal to the Board of 
Veterans' Appeals (VA Form 9) was received in October 1996, 
however, it did not address the right knee.  Accordingly, the 
VA Form 9 cannot serve as the substantive appeal on the issue 
of an increased rating for the right knee.  38 C.F.R. 
§ 20.202 (2002).  Additional evidence was received in 
November 1996 and a supplemental statement of the case which 
addressed the issue of an increased rating for the right knee 
was sent to the veteran on March 13, 1997.  The veteran then 
had 60 days in which to submit the substantive appeal.  
However, no communication was received until May 20, 1997, 
when the veteran's representative submitted a memorandum and 
additional evidence.  This was more than 60 days after the 
supplemental statement of the case was sent to the veteran 
and more than one year after notification of the decision 
being appealed.  Accordingly, the memorandum and additional 
evidence cannot serve as a timely substantive appeal on the 
issue of an increased rating for the right knee.  VAOPGCPREC 
9-97; 38 C.F.R. § 20.302(b) (2002).

As noted above, an appeal to the Board (VA Form 9) was 
received in October 1996.  However, the veteran only 
addressed the issues related to his back and feet.  There was 
no indication that the substantive appeal was for all issues 
in the statement of the case and no mention was made of the 
issue of an increased rating for the right knee.  The veteran 
did not specifically identify the right knee issue as being 
appealed nor did he raise any allegation of error of law or 
fact with regard to an increased rating for the right knee.  
Accordingly, the VA Form 9 that was received in October 1996 
was not adequate and cannot serve as the substantive appeal 
with regard to the issue of entitlement to an increased 
disability rating for the residuals of a right knee injury.  
38 C.F.R. § 20.202 (2003).  

The veteran did not submit a timely substantive appeal on the 
issue of an increased rating for the right knee.  
Accordingly, the Board may not be entertain the application 
for review since it is not in conformity with the laws 
regarding appeals to the Board.  The Board is without 
jurisdiction to consider the issue of an increased rating for 
the right knee that arose from the March 1996 rating 
decision.  The RO's decision became final and the appeal must 
be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. § 20.203 (1998); 38 C.F.R. §§ 20.101(d), 20.200, 
20.202, 20.302(b), 20.1103 (2003); VAOPGCPREC 9-97, 9-99.

Back and feet

Since the veteran's two claims involve the same legal issue 
and consideration of similar evidence, they will be addressed 
together.

An August 1995 Board decision determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a back disability and denied service 
connection for a bilateral foot disability.  That decision is 
a final determination.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1100 (2003).  

Prior final decisions of the Board may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the veteran's claim was received prior to that 
date, the amended definition of new and material evidence is 
not applicable to the veteran's claim to reopen. 

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
August 1995 Board decision is a final determination and was 
the last decision to address the issue of service connection 
for a back disability and a bilateral foot disability, the 
evidence that is considered to determine whether new and 
material evidence has been received is the evidence that has 
been received following that decision.  The evidence received 
subsequent to that decision is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69 (1995).

Since the August 1995 Board decision, several sets of VA 
medical records have been added to the record.  These records 
date between November 1989 and May 2002.  Some of the 
additional records received since the Board's August 1995 
decision are photocopies of records previously considered.  
The records that were previously considered are not new.  

Evidence not previously considered includes an October 1994 
VA clinical record that refers to chronic low back pain since 
1984 as part of the subjective history.  This evidence is 
cumulative of the evidence previously considered and, thus, 
is not new.  At the time of the Board's August 1995 decision, 
the record contained the report of a February 1990 VA 
examination and a report of a June 1991 VA orthopedic 
consultation.  Both reports show that the veteran gave a 
history of back pain since 1985.  Accordingly, his assertion 
to clinicians of chronic back pain since service was 
previously of record and has been considered.  With the 
exception of the October 1994 VA clinical record, the other 
records received after the August 1995 Board decision do not 
address the incurrence of the veteran's claimed back or foot 
disabilities during service.  Accordingly, these other 
records are not material to the issue of service connection.  

The veteran received VA examinations in August 1998 and 
December 2001.  However, these examinations do not address 
the veteran's back or feet.  Accordingly, they are not 
material to the issue of service connection for back or 
bilateral foot disabilities.

The veteran presented testimony at Board hearings at the RO 
in February 1999 and April 2003.  In the earlier hearing, he 
testified that he believed he injured his back at the same 
time he injured his knee.  He indicated that he had back pain 
in the same area during and after service.  He also testified 
that in service his feet were swollen, and had sores and 
peeling skin.  At the later hearing, he testified that he had 
a back problem continuously since service.  He also testified 
that he had swelling and cracking of the feet in service and 
that the problem has continued.  

The service medical records, which were considered for the 
prior decision, show complaints of low back pain.  
Additionally, as noted above, a VA examination report in 
February 1990 and a June 1991 VA orthopedic consultation both 
show that the veteran gave a history of back pain since 1985.  
Therefore, the veteran's testimony that he had back problems 
in service and has continued to have back problems is 
cumulative of the evidence in the record and considered for 
the prior decision.  Accordingly, the veteran's testimony 
concerning his back is not new.  The service medical record 
show that he was noted with a rash between the toes of both 
feet and assessed with tinea pedis.  Additionally, the June 
1991 VA consultation report shows that the veteran indicated 
he had foot pains since service and in a May 1992 statement 
the veteran indicated that his foot problems began in 
service.  Accordingly, the veteran's testimony concerning his 
feet is cumulative of the evidence in the record and 
considered for the prior decision, and is thus not new.  

The evidence received since the last final disallowance on 
the veteran's claims for service connection for a back 
disability and a bilateral foot disability is either not new 
or not material.  The evidence received does not provide 
competent evidence that a back disability or a bilateral foot 
disability were incurred in service or are related to 
service.  Accordingly, this new evidence does not bear 
directly and substantially upon the specific matters under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claims.  Therefore, the evidence is not 
new and material.  38 C.F.R. § 3.156(a) (2001).  Since new 
and material evidence has not been received, the claims for 
service connection for a back disability and a bilateral foot 
disability are not reopened.  38 U.S.C.A. § 5108 (West 2002).

VCAA

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Under the VCAA, where the claim is to reopen a previously 
disallowed claim with new and material evidence, the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only 
apply to claims to reopen finally decided claims received on 
or after August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
2002).

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefits sought in the 
August 1996 statement of the case, the September 1999 and May 
2002 supplemental statements of the case, and a March 2002 VA 
letter.  The statement of the case and the supplemental 
statements of the case provided the veteran with a summary of 
the evidence in the record used for the determinations.  
Therefore, the veteran was advised of the evidence necessary 
to substantiate his claims.  The March 2002 VA letter advised 
him of the VCAA, the evidence necessary to substantiate his 
claims, the evidence he was responsible for obtaining, the 
evidence VA was responsible for obtaining, and that he should 
advise VA of any additional evidence or provide the 
additional evidence to support his claim.  Accordingly, the 
duty to notify the appellant of what evidence he was 
responsible for obtaining and the evidence VA was responsible 
for obtaining has been satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In the present case, the claim was received in 1995, well 
before enactment of the VCAA.  Only after the initial rating 
action was promulgated did the AOJ, in March 2002 as noted 
above, provide initial notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to notify VA 
of provide any additional evidence or provide the additional 
evidence that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication addressing 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini v. Principi, 17 Vet. 
App. 412, 421 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini v. Principi, 17 Vet. App. 412, 421 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant in March 2002 was not 
given prior to the first AOJ adjudication of the claim.  
However, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the initial VCAA notice was provided, the AOJ 
readjudicated the appellant's claims and provided him with 
two supplemental statements of the case.  Additionally, the 
veteran provided a personal statement in October 2002 and did 
not indicate there was more evidence to be obtained.  
Therefore, not withstanding Pelegrini, to decide the appeal 
at this time would not be prejudicial error to the claimant.  

VA medical records identified by the veteran have been 
obtained and associated with the claims file or provided by 
the veteran.  Neither the veteran nor his representative has 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this case 
were properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for entitlement to an increased disability rating 
for the residuals of a right knee injury is dismissed.

New and material evidence has not been received and the claim 
for service connection for a back disability is not reopened.  
The appeal is denied.

New and material evidence has not been received and the claim 
for service connection for a bilateral foot disability is not 
reopened.  The appeal is denied.



			
	MARY GALLAGHER	MARK F. HALSEY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



